ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Didlake, Inc.                                )      ASBCA No. 58589
                                             )
Under Contract No. HQ0034-08-C-l 021         )

APPEARANCE FOR THE APPELLANT:                       Michael J. Slattery, Esq.
                                                     Dickstein Shapiro LLP
                                                     New York, NY

APPEARANCES FOR THE GOVERNMENT:                     Donald W. Perkal, Esq.
                                                     General Counsel
                                                    Marina M. Kozmycz, Esq.
                                                    Stephan Piel, Esq.
                                                     Assistant General Counsel
                                                     Washington Headquarters Services &
                                                      Pentagon Force Protection Agency
                                                     Washington, DC

                                ORDER OF DISMISSAL

       The appeal has been settled. Accordingly, it is dismissed from the Board's docket
with prejudice.

       Dated: 7 May 2014



                                                 TERRENCE S. HARTMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58589, Appeal of Didlake, Inc.,
rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals